Title: To George Washington from James Bowdoin, 7 September 1780
From: Bowdoin, James
To: Washington, George


                        

                            
                            Sir
                            State of Massachusetts Bay Council Chamber Septembr 7th 1780
                        
                        Your Letters dated August 27th and 28th Instt have been received, and considered by the Board. The Causes that
                            alone have operated to lessen our Quota of Supplies of Provision, have been an extreme Drought and want of Cash, however
                            no endeavours have been wanting steps then appeared necessary, fully to comply with the Requisition of the United States,
                            on this. The most absolute demands on the several Towns in this State, have been made to fill our Battalions in the
                            Continental Army, that perhaps ever was made in a Free State.
                        The General Assembly are this Day convened; your Particular requests will be immediately laid before them,
                            and as the first cause abovementioned in some degree ceases, we doubt not, every possible untryed measure will be taken,
                            to fill our Battalions and Compleat our Quota of National Supplies. In the name & behalf of the Council, I am Yr
                            Excellency’s most obdt hume servt
                        
                            James Bowdoin Presidt
                        
                    